NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 15 August 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the feature of the stiffening rib.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear what is meant by the phrase “pass over into the rotor shell”. What structure of the holder is being described here? For examination purpose, the examiner considers said phrase to mean that the holders extend past any dimension of the rotor shell.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8, 9, 11-14, 16, 17 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4014440 (Agergaard et al.).
Regarding claim 1, DE 4014440 discloses A fixed-angle rotor for a centrifuge, comprising: a rotor body 1 and/or 2 having an upper side 3 and an oppositely arranged lower side and a hub 11 which is arranged around a rotor axis 9; at least two holders 18, 19, 20, 22 and/or 27 for samples to be centrifuged arranged in the rotor body around the rotor axis, wherein the holders have openings 8 on the upper side 3 for introducing samples; and at least one stiffening rib 21, 23, 26 formed on the lower side of the rotor body (Fig. 3-5).
Regarding claim 2, DE 4014440 discloses wherein at least one of the at least one stiffening ribs 21, 23, and/or 26 runs in a radial manner in relation to the rotor axis (Fig. 4 and 5).
Regarding claim 3, DE 4014440 discloses wherein at least one of the at least one stiffening ribs 26 runs in direction of the holder 27 (element 27 is considered to form part of the holder along with elements 19, 20, and/or 22; Fig. 3-5).
Regarding claim 5, DE 4014440 discloses wherein at least one of the at least one stiffening ribs 26 runs between one of the at least two holders 27 (element 27 is considered to form part of the holder along with elements 19, 20, and/or 22; Fig. 3-5) and the hub 11 (Fig. 5).
Regarding claim 6, DE 4014440 discloses wherein at least one of the at least one stiffening ribs 26 is connected with the holder 27 (element 27 is considered to form part of the holder along with elements 19, 20, and/or 22; Fig. 3-5) and the hub 11 (Fig. 5).
Regarding claim 8, DE 4014440 discloses wherein at least one of the at least one stiffening ribs 23 runs between the two holders (half of the ribs 23 run between the holders, e.g., Fig. 4).
Regarding claim 9, DE 4014440 discloses wherein at least one of the at least one stiffening ribs 23 runs between the two holders and is connected with the two holders 20 (element 20 is part of the holder 18, 19, 20, 22 and/or 27; Fig. 3-5).
Regarding claim 11, DE 4014440 discloses wherein the fixed-angle rotor has a rotationally symmetrical rotor shell 6 that encloses the at least two holders (Fig. 1-4).
Regarding claim 12, DE 4014440 discloses wherein the at least two holders pass over into the rotor shell at least in areas (where the rotor shell ends at edges and 137 and the holders 18, 19, 20, 22 and/or 27 extend past it; Fig. 3-5).
Regarding claims 13, 14, 16 and 17, DE 4014440 discloses wherein the rotor body has, in addition to the at least one stiffening rib, on its lower side at least one cavity (the spaces between pairs of holders in Fig. 4 and 5) extending in an axial manner with respect to the rotor axis for reducing material; wherein the cavity (the spaces between pairs of holders in Fig. 4 and 5) is arranged between the at least two holders 18, 19, 20, 22 and/or 27 (Fig. 4 and 5); wherein the cavity extends at least in areas up to the rotor shell 6 and/or 12 and/or up to the hub 11 and/or up to a holder 18, 19, 20, 22 and/or 27and/or up to a cover surface of the upper side of the rotor body bounding a rotor chamber; wherein the cavity (the spaces between pairs of holders in Fig. 4 and 5) does not break through the rotor shell, the hub, the holder, and the cover surface.
Regarding claim 27, DE 4014440 discloses wherein the lower side of the rotor body has a cover 12 that covers the stiffening ribs (Fig. 3).

Claims 1, 2, 5, 8, 11, 13, 16, 17, 21-23, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piramoon (U.S. Patent Application Pub. No. 2016/0193614).
Regarding claim 1, Piramoon discloses A fixed-angle rotor for a centrifuge, comprising: a rotor body 10 having an upper side and an oppositely arranged lower side and a hub 94 which is arranged around a rotor axis A; at least two holders 24 for samples to be centrifuged arranged in the rotor body around the rotor axis, wherein the holders have openings 34 on the upper side for introducing samples; and at least one stiffening rib 50 and/or 60 formed on the lower side of the rotor body (Fig. 2, 4 and 5).
Regarding claim 2, Piramoon discloses wherein at least one of the at least one stiffening ribs 50 runs in a radial manner in relation to the rotor axis (Fig. 4 and 5).
Regarding claim 5, Piramoon discloses wherein at least one of the at least one stiffening ribs 50 runs between one of the at least two holders 24 and the hub 94 (Fig. 4 and 5).
Regarding claim 8, Piramoon discloses wherein at least one of the at least one stiffening ribs 50 runs between the two holders 24 (Fig. 4 and 5).
Regarding claim 11, Piramoon discloses wherein the fixed-angle rotor has a rotationally symmetrical rotor shell 12 that encloses the at least two holders (Fig. 4 and 5).
Regarding claims 13, 16 and 17, DE 4014440 discloses wherein the rotor body has, in addition to the at least one stiffening rib, on its lower side at least one cavity (the spaces between ribs 50 in Fig. 4 and 5) extending in an axial manner with respect to the rotor axis for reducing material; wherein the cavity extends at least in areas up to the rotor shell and/or up to the hub and/or up to a holder 24 and/or up to a cover surface of the upper side of the rotor body bounding a rotor chamber; wherein the cavity does not break through the rotor shell, the hub, the holder, and the cover surface (Fig. 4 and 5).
Regarding claims 21-23, Piramoon discloses wherein a gradation 66 with respect to the material thickness of the rotor body is provided, at least in areas, in a wall of the rotor shell, in a wall of the at least two holders, on the at least one stiffening rib 50, and/or on a cavity between the at least two holders; wherein the gradation is arranged in an axial manner with respect to the rotor axis A; wherein the gradation is stair-shaped (Fig. 5; para. [0046]).
Regarding claim 27, Piramoon discloses wherein the lower side of the rotor body has a cover 16 that covers the stiffening ribs (Fig. 4).
Regarding claim 28, Piramoon discloses wherein the holders 24 are configured closed except for an opening for inserting the samples to be centrifuged (Fig. 2 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4014440 (Agergaard et al.) in view of Burg (Patent No. 3,825,178).
Regarding claim 4, DE 4014440 does not discloses wherein at least one of the at least one stiffening ribs runs in direction of a central axis of the holder.
Burg discloses wherein at least one of the at least one stiffening ribs 20 and/or 24 runs in direction of a central axis of the holder 14 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of DE 4014440 with the rib configuration as taught by Burg for the purpose of providing retaining surfaces for the tubes (col. 3 lines 66-68).
Regarding claim 7, DE 4014440 does not disclose wherein at least one of the at least one stiffening ribs runs in a tangential manner with respect to the rotor axis and at a distance to the rotor axis. 
Burg discloses wherein at least one of the at least one stiffening ribs 20 and/or 24 runs in a tangential manner with respect to the rotor axis and at a distance to the rotor axis (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of DE 4014440 with the rib configuration as taught by Burg for the purpose of providing retaining surfaces for the tubes (col. 3 lines 66-68). 
Regarding claim 10, DE 4014440 does not disclose wherein at least one of the at least one stiffening ribs runs between the two holders in direction of the respective central axis of the respective holder.
Burg discloses wherein at least one of the at least one stiffening ribs 20 and/or 24 runs between the two holders 14 in direction of the respective central axis of the respective holder (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of DE 4014440 with the rib configuration as taught by Burg for the purpose of providing retaining surfaces for the tubes (col. 3 lines 66-68).
Regarding claim 15, DE 4014440 does not disclose wherein the cavity is arranged a) between the rotor shell, walls of two adjacent holders, and a tangentially running stiffening rib, and/or b) between a tangentially running stiffening rib, two adjacent radially running stiffening ribs and the hub and/or c) between the rotor shell, walls of two adjacent holders, two adjacent radially running stiffening ribs, and the hub.
Burg discloses wherein the cavity is arranged a) between the rotor shell 22, walls of two adjacent holders14, and a tangentially running stiffening rib 20 and/or 24, and/or b) between a tangentially running stiffening rib, two adjacent radially running stiffening ribs and the hub and/or c) between the rotor shell, walls of two adjacent holders, two adjacent radially running stiffening ribs, and the hub (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of DE 4014440 with the rib configuration as taught by Burg for the purpose of providing retaining surfaces for the tubes (col. 3 lines 66-68).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4014440 (Agergaard et al.). 
Regarding claims 18-20, DE 4014440 does not explicitly teach wherein a thickness of the rotor shell and/or a thickness of the stiffening rib and/or a thickness of a wall of the at least two holders and/or a thickness of the rotor body on its upper side is, at least in areas, less than 1 cm; wherein a thickness of the rotor shell and/or a thickness of the stiffening rib and/or a thickness of a wall of the at least two holders and/or a thickness of the rotor body on its upper side is, at least in areas, less than 5 mm; wherein a thickness of the rotor shell and/or a thickness of the stiffening rib and/or a thickness of a wall of the at least two holders and/or a thickness of the rotor body on its upper side is, at least in areas, less than 3 mm. 
Romanauskas discloses that parameters such as the thickness of the rotor shell TB and/or TS, wall of the at least two holders Wb, and thickness of the rotor body on its upper side TC are variable parameters that are determined by the desired rotor speed, volume of sample to be carried by the rotor, the material selected for use in the rotor, angle of the rotor, and temperature of the rotor (col. 4 line 26 – col. 5 line 19). Given the teachings of Romanauskas, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum dimensions or configurations of the thickness of the components. See In re Aller, Lacey, and Hall (10 USPQ 23 3-237) “It is not inventive to discover optimum or workable ranges by routine experimentation”. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
The applicant has the burden of proving such criticality. In re Swenson et al., 56 USPQ 372; In re Scherl, 70 USPQ 204. However, even though applicant's modification may result in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 25 USPQ 433; In re Normannet et al., 66 USPQ 308; In re Irmscher, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Swain et al., 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe., 38 USPQ 213; Allen et al. v. Coe, 57 USPQ 136; MPEP 2144.05(II)(A).
With respect to the limitations of the parameters regarding the thickness of the rotor shell, thickness of the stiffening rib, thickness of a wall of the at least two holders, and thickness of the rotor body on its upper side the size of the gap, no probative evidence is of record to demonstrate that the dimensions and/or other variables of the invention are significant or are anything more than one of numerous dimensions a person of ordinary skill in the art would find obvious for purposes of merely changing the configurations and/or dimensions to obtain different results. Graham v. John Deere Co., 148 USPQ 459 (1966). Accordingly, the examiner argues that said parameter lack criticality and are thus arbitrary and therefore obvious over the prior art per MPEP 2144.05(II)(III). It would have been obvious for one having ordinary skill in the art to have modified the thickness of the rotor shell and/or a thickness of the stiffening rib and/or a thickness of a wall of the at least two holders and/or a thickness of the rotor body on its upper side of Romanauskas to be in the claimed thickness ranges for the purpose of achieving the desired rotor speed, sample volume or to meet material, rotor angle, or rotor temperature requirements (col. 4 line 26 – col. 5 line 19). It would have been further obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of DE 4014440 with the thickness of components taught by Romanauskas for the purpose of maximizing the clearing rate factor of the rotor (Abstract).

Claims 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4014440 (Agergaard et al.) in view of Keunen et al. (U.S. Patent No. 4,824,429).
Regarding claim 21, DE 4014440 does not disclose wherein a gradation with respect to the material thickness of the rotor body is provided, at least in areas, in a wall of the rotor shell, in a wall of the at least two holders, on the at least one stiffening rib, and/or on a cavity between the at least two holders; wherein the gradation is arranged in an axial manner with respect to the rotor axis A; wherein the gradation is stair-shaped.
Keunen et al. discloses wherein a gradation with respect to the material thickness of the rotor body is provided, at least in areas, in a wall of the rotor shell (Fig. 1; gradation on the rotor shell 1c), in a wall of the at least two holders, on the at least one stiffening rib, and/or on a cavity between the at least two holders; wherein the gradation is arranged in an axial manner with respect to the rotor axis A; wherein the gradation is stair-shaped. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of DE 4014440 with the gradation in the rotor shell as taught by Keunen et al. for the purpose of providing reinforcing rings (Abstract).
Regarding claims 24-26, DE 4014440 does not disclose wherein the gradation has a step width and/or step height in the range of 0.5 mm to 8 mm; 1 mm to 6 mm; 2 mm to 5 mm. 
Keunen et al. discloses a gradation step height of about 1 cm (reinforcing ring should have the same height as the step according to Fig. 1) (col. 5 lines 25-26). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. Without evidence to indicate why a step width or height of 0.5 mm to 8 mm, 1 mm to 6 mm, or 2 mm to 5 mm is critical, it would have been obvious for one having ordinary skill in the art, to have provided the step width or height of Keunen with dimensions in the claimed ranges, which would not produce any new or unexpected results. Furthermore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the rotor of DE 4014440 with the gradation in the rotor shell as taught by Keunen et al. for the purpose of providing reinforcing rings (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774